M. J. Kelly, J.
Defendant, Raymond Weir, pled guilty to unarmed robbery, MCL 750.530; MSA 28.798, and was sentenced to from 5 to 15 years imprisonment. Defendant. appealed to this Court claiming that his plea was involuntary because his attorney promised a more lenient sentence. We remanded the case to the trial court for an evidentiary hearing on defendant’s claim in accordance with People v Hall, 399 Mich 288, 291; 249 NW2d 62 (1976). Pursuant to our order, the trial court held a hearing on April 6, 1981, and denied defendant’s motion to withdraw his plea. Defendant appeals, claiming that his attorney’s promise of a two-year sentence made his plea involuntary.
A guilty plea may be involuntary where unfulfilled promises induce a defendant to plead guilty. People v Schirle, 105 Mich App 381, 385; 306 NW2d 520 (1981). An unfulfilled promise or misleading statement by defense counsel can require reversal of defendant’s guilty plea. Id. Normally, where a defendant states on the record that no promises, inducements, coercion, or other undue influences have been offered to him or brought to bear upon him, he will be held to his record denial. People v Sanders, 54 Mich App 541, 544; 221 NW2d 243 (1974), People v Smith, 52 Mich App 731, 736; 218 NW2d 151 (1974), lv den 394 Mich 757 (1975). In Hall, supra, the Supreme *362Court stated that the trial judge, not the Court of Appeals, should decide if the defendant’s plea was induced by an unfulfilled promise of leniency.
At the hearing on April 6, 1981, the defendant testified that one of his trial attorneys told him that if he pled guilty he would receive a two-year sentence. Both his trial attorneys denied making any promise concerning defendant’s sentence. The trial court denied defendant’s motion to withdraw his plea, and we cannot substitute our judgment for that of the trial court in determining whether the plea was induced by . a promise. Id.
Affirmed.